Exhibit 10.28
EXECUTION COPY
CONSENT, AGREEMENT AND THIRD AMENDMENT TO LOAN AGREEMENT AND
AMENDMENT TO GUARANTY
     THIS CONSENT, AGREEMENT AND THIRD AMENDMENT TO LOAN AGREEMENT AND AMENDMENT
TO GUARANTY is dated as of May 6, 2009 (this “Third Amendment”) and is among THE
HILLMAN COMPANIES, INC., (“Holdings”), HILLMAN INVESTMENT COMPANY (“Intermediate
Holdings”), THE HILLMAN GROUP, INC. (the “Borrower” and together with Holdings
and Intermediate Holdings, collectively, the “Loan Agreement Parties”), AEA
MEZZANINE FUND II LP (“AEA II LP”), AEA MEZZANINE FUND II LLC (“AEA II LLC”),
AEA MEZZANINE (UNLEVERAGED) FUND LP (“AEA UNLEVERAGED”; with AEA II LP, AEA II
LLC and AEA Unleveraged hereinafter referred to, collectively, as the “AEA
HOLDERS”), CONNECTICUT GENERAL LIFE INSURANCE COMPANY (“CGLIC”), LIFE INSURANCE
COMPANY OF NORTH AMERICA (“LINA”; with CGLIC and LINA hereinafter referred to,
collectively, as the “CIGNA HOLDERS”), DICK & BETSY DEVOS FOUNDATION
(“DBDEVOS”), VANDERWEIDE FAMILY FOUNDATION (“VWFF”), DOUGLAS & MARIA DEVOS
FOUNDATION (“DMDEVOS”), THE JERRY & MARCIA TUBERGEN FOUNDATION (“JMTF”; with
DBDEVOS, VWFF, DMDEVOS and JMTF referred to, collectively, as the “RDV HOLDERS”
and together with the AEA HOLDERS and the CIGNA HOLDERS, collectively, the “New
Lenders” and each a “New Lender”), and GE BUSINESS FINANCIAL SERVICES INC.
(formerly known as Merrill Lynch Business Financial Services Inc.) (“GEBFS” and
together with the New Lenders and with their respective successors and assigns,
the “Lenders” and each a “Lender”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided such terms
in the Loan Agreement (as defined below).
W I T N E S S E T H
     WHEREAS, Loan Agreement Parties and Allied Capital Corporation (“Allied
Capital”) entered into a Loan Agreement dated as of March 31, 2004 (the “Initial
Loan Agreement”);
     WHEREAS, the Loan Agreement Parties, Allied Capital and GEBFS (as assignee
of Allied Capital pursuant to an assignment agreement dated as of April 12,
2004), entered into that certain Second Amendment to Loan Agreement dated as of
July 21, 2006 amending the Initial Loan Agreement (as so amended, the “Loan
Agreement”);
     WHEREAS, pursuant to various assignment agreements, dated as of the date
hereof, in the case of the New Lenders (such various assignment agreements, each
an “Assignment Agreement” and collectively the “Assignment Agreements”),
contemporaneous with the execution of this Third Amendment, Allied Capital shall
ratably sell and assign to the New Lenders all of the indebtedness evidenced by
the Subordinated Debentures currently held by Allied Capital and all rights and
obligations of Allied Capital under the Loan Agreement with respect to such
indebtedness (collectively, the “Assigned Interests”) on the terms and subject
to the conditions set forth in each Assignment Agreement, and each of the New
Lenders will accept

 



--------------------------------------------------------------------------------



 



the assignment of such rights and assumed such obligations from Allied Capital
on such terms and subject to such conditions;
     WHEREAS, pursuant to the Loan Agreement, the assignments to the New Lenders
requires the consent of the Borrower, and the New Lenders have requested that
the Borrowers consent to the assignments by Allied Capital to the New Lenders of
the applicable Assigned Interests and the Borrower is willing to consent to such
assignments;
     WHEREAS, as of the date hereof, each New Lender holds (or, after giving
effect to the consent of the Borrower and to the Assignment Agreements, will
hold) the principal amount of the Subordinated Debentures in the amount set
forth opposite their respective names in Schedule I hereto; and
     WHEREAS, the Loan Agreement Parties and the Lenders desire to make certain
amendments to the Loan Agreement, and the Borrower is willing to consent to the
assignments by Allied Capital to the New Lenders of the applicable Assigned
Interests, in each case, subject to the terms and conditions set forth herein.
     Accordingly, the Loan Agreement Parties, and the Lenders (including the New
Lenders) agree as follows:
ARTICLE I.
AMENDMENTS TO THE LOAN AGREEMENT AND THE GUARANTY
     Section 1.01 The definition of “Business Day” appearing in Section 1.01 of
the Loan Agreement is hereby amended by deleting the text “Washington, D.C.”
appearing therein and inserting the text “New York, New York” in lieu thereof.
     Section 1.02 The definition of “Lenders” appearing in Section 1.01 of the
Loan Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
     “Lenders” means, collectively, each of the AEA Holders, each of the CIGNA
Holders, each of the RDV Holders, GEBFS and each other Person that becomes a
Lender pursuant to Sections 9.06(b) and 9.22 and their respective successors.”
     Section 1.03 The definition of “Loan” appearing in Section 1.01 of the Loan
Agreement is hereby amended by deleting said definition in its entirety and
inserting the following new definition in lieu thereof:
     “Loan” means all outstanding indebtedness evidenced by the Subordinated
Debentures pursuant to Section 2.01.”
     Section 1.04 The definition of “Material Adverse Effect” appearing in
Section 1.01 of the Loan Agreement is hereby amended by deleting the words
“Senior Finance Document”

2



--------------------------------------------------------------------------------



 



appearing in clause (iii) thereof and inserting the words “Subordinated
Debenture Document” in lieu thereof.
     Section 1.05 The definition of “Qualifying Equity Issuance” appearing in
Section 1.01 of the Loan Agreement is hereby amended by deleting subclause
(iii)(D)(x) appearing therein in its entirety and inserting the following new
subclause (iii)(D)(x) in lieu thereof:
     “(x) to make Permitted Business Acquisitions pursuant to
Section 7.06(a)(xiv), Investments in Permitted Joint Ventures pursuant to
Section 7.06(a)(xviii) and other Investments pursuant to Section 7.06(a)(xxii)”.
     Section 1.06 The definition of “Senior Debt” appearing in Section 1.01 of
the Loan Agreement is hereby amended by deleting the words (x) “Senior Debt
Documents” in each place such words appear in the first two sentences thereof
and inserting the words “Senior Finance Documents” in lieu thereof and (y)
“Senior Debt Document” appearing in the third sentence thereof and inserting the
words “Senior Finance Document” in lieu thereof.
     Section 1.07 Section 1.01 of the Loan Agreement is hereby further amended
by inserting in the appropriate alphabetical order the following new
definitions:
     “AEA Agent” means AEA Mezzanine Fund II LP or any other Person appointed by
AEA Mezzanine Fund II LP as successor agent.
     “Agent” means the “Agent” under, and as defined in, the Senior Credit
Agreement.
     “CIGNA Agent” means CIG & Co. or any other Person appointed by CIG & Co. as
successor agent.
     “Collateral Agent” means the “Collateral Agent” as defined in the Senior
Credit Agreement.
     “Collateral Documents” means the “Collateral Documents” as defined in the
Senior Credit Agreement.
     “Pre-Commitment Information” means, taken as an entirety, the information
with respect to Holdings and its Subsidiaries contained in the Confidential
Information Memorandum dated November 2003 Holdings or the AcquisitionCo
provided to Allied Capital prior to the Closing Date.
     “RDV Agent” means RDV Corporation or any other Person appointed by RDV
Corporation as successor agent.

3



--------------------------------------------------------------------------------



 



     “Required Lenders” shall mean Lenders holding Subordinated Debentures
representing at least fifty-one percent (51%) of the aggregate outstanding
principal balance of the Subordinated Debentures.
     Section 1.08 Section 2.08(a) of the Loan Agreement is hereby amended by
deleting the last sentence thereof and inserting the following in lieu thereof:
     “Each such payment shall be made to each Lender pursuant to the wire
transfer instructions set forth on Exhibit G hereto, or pursuant to such other
written instructions from such Lender; provided, that with respect to the CIGNA
Holders, such payment shall be made to the CIGNA Agent.”
     Section 1.09 Section 6.01(a) of the Loan Agreement is hereby amended by
deleting the words “Allied Capital” appearing therein and inserting the words
“the Required Lenders” in lieu thereof.
     Section 1.10 Section 6.09 of the Loan Agreement is hereby amended by
deleting such Section in its entirety and inserting the following new
Section 6.09 in lieu thereof:
     “Section 6.09 Audits/Inspections. Upon reasonable notice and during normal
business hours, each of the Group Companies will permit representatives
appointed by the Required Lenders to visit and inspect its executive offices
and/or manufacturing facilities and any of its properties, and to review and
inspect its books and records, accounts receivable and inventory, and to make
photocopies or photographs thereof and to write down and record any information
such representatives obtain and shall permit the Lenders or such representatives
to investigate and verify the accuracy of information provided to the Lenders
and to discuss all such matters with the officers, employees, independent
accountants and representatives of the Group Companies, in each case so long as
a Responsible Officer has been given the opportunity to be present; provided,
that the representatives appointed by the Required Lenders shall be limited to
one such inspection (which shall include any discussions with the officers,
employees, independent accountants or representatives of the Group Companies)
per fiscal quarter (at which meeting the representatives appointed by the
Required Lenders may be joined by representatives of the other Lenders at the
Borrower’s discretion), unless a Default or and Event of Default shall have
occurred and is continuing; provided, however, that the Group Companies shall
not be obligated to reimburse the expenses incurred by more than two
representatives of the Lenders in the aggregate related to any such visit and
inspection; provided, further, that, unless a Default or Event of Default shall
have occurred and is continuing, the Group Companies shall not be obligated to
reimburse such expenses more than one per fiscal year.”
     Section 1.11 Section 7.12(b)(iii)(B) is hereby amended by inserting the
word “Senior” immediately after the words “for the benefit of the” appearing
therein.

4



--------------------------------------------------------------------------------



 



     Section 1.12 The proviso appearing in Section 7.13 of the Loan Agreement is
hereby amended by (i) deleting the text “(i)” appearing therein and inserting
the text “(A)” in lieu thereof and (ii) inserting the words “of the Senior
Credit Agreement” immediately following the text “Section 2.09(b)(iv)” appearing
therein.
     Section 1.13 Section 7.18 of the Loan Agreement is hereby amended by
deleting the words “Senior Debt Documents” in each place such words appear
therein and inserting the words “Senior Finance Documents” in lieu thereof.
     Section 1.14 Section 8.02 of the Loan Agreement is hereby amended by
deleting the first paragraph of such Section in its entirety and inserting the
following new paragraph in lieu thereof:
“Subject to the Subordination Agreement, upon the occurrence of an Event of
Default, and at any time thereafter unless and until such Event of Default has
been waived in writing by the Required Lenders (or such higher percentage of
Lenders as may be required pursuant to Section 9.03), the Lenders shall (upon
the determination by the Required Lenders), by written notice to the Borrower,
take any of the following actions without prejudice to the rights of any Lender
to enforce its claims against the Credit Parties except as otherwise
specifically provided for herein:”.
     Section 1.15 Section 9.01(a) of the Loan Agreement is hereby amended (1) by
amending clause (ii) in the first sentence thereof by deleting the words
“Assignment and Acceptance” appearing therein and inserting the words
“assignment agreement” in lieu thereof, (2) by amending clause (iii) in the
first sentence thereof by deleting the words “and Allied Capital” appearing
therein and inserting the words “and the Lenders” in lieu thereof, (3) by
deleting the last sentence appearing therein, and (4) by inserting the following
sentence at the end of such Section:
     “Notwithstanding anything otherwise contained herein, all deliveries (other
than payments), including under Section 6.01 hereof, and notices required to be
made to the Lenders by the Credit Parties hereunder shall be made (i) with
respect to the AEA Holders, to the AEA Agent, (ii) with respect to the CIGNA
Holders, to the CIGNA Agent, and (iii) with respect to the RDV Holders, to the
RDV Agent.”
     Section 1.16 Section 9.06(b) of the Loan Agreement is hereby amended by
deleting the proviso appearing therein in its entirety and inserting the
following new provision in lieu thereof:
     “provided that there shall be either (i) no more than five holders of
Subordinated Debentures (provided, however, the AEA Holders, the RDV Holders,
the CIGNA Holders and GEBFS shall each be deemed to constitute one holder for
purposes of this Section 9.06 so long as the AEA Agent, the RDV Agent, the CIGNA
Agent and GEBFS, respectively, are receiving and delivering notices and other
deliveries required hereunder for such Lender) or (ii) so long as the Required
Lenders agree and authorize, at the time of any such assignment or delegation,
one Person to act as agent for all holders of

5



--------------------------------------------------------------------------------



 



Subordinated Debentures such that any notices and communications to be delivered
to the holders of Subordinated Debentures shall be made to or obtained from such
agent and shall be binding on each holder of Subordinated Debentures as if
directly obtained from the Borrower.
     Section 1.17 Section 9.15 of the Loan Agreement is hereby amended by
deleting the word “MARYLAND” appearing therein and inserting the word “NEW YORK”
in lieu thereof.
     Section 1.18 Exhibit G to the Loan Agreement is hereby amended by inserting
the wiring instructions for each New Lender set forth on Schedule II hereto.
     Section 1.19 Each New Lender hereby notifies the other parties to the Loan
Agreement that for notices and other communications contemplated by Section 9.01
of the Loan Agreement, such New Lender’s notice address is designated on
Schedule III hereto.
     Section 1.20 Notwithstanding anything to the contrary contain in the Loan
Agreement or any other Subordinated Debentures Document, any reference to the
capitalized terms “Subordinated Debenture Document” or “Subordinated Debenture
Documents” shall be deemed a reference to “Subordinated Debentures Document” and
“Subordinated Debentures Documents”, respectively.
     Section 1.21 The Borrower hereby agrees to make all payments in respect of
the Assigned Interests held by the New Lenders (including payments of principal,
interest, fees and other amounts) to the applicable New Lender, including,
without limitation, for amounts which have accrued prior to the date hereof.
     Section 1.22 Section 5.07 of the Guaranty is hereby amended by deleting the
word (i) “MARYLAND” appearing therein and inserting the words “NEW YORK” in lieu
thereof and (ii) “Maryland” in each instance such word appears therein and
insert the words “New York” in lieu thereof.
     Section 1.23 Notwithstanding anything to the contrary contained in the Loan
Agreement, the Borrower hereby consents to the assignment by Allied Capital of
the Assigned Interests to the New Lenders, which assignment shall be deemed
effective contemporaneous with the execution of this Third Amendment.
ARTICLE II.
CONDITIONS TO EFFECTIVENESS
     Section 2.01 Conditions to Effectiveness of this Third Amendment. This
Third Amendment, and the amendments contained herein, shall become effective as
of the date hereof on the date (the “Third Amendment Effective Date”) when each
of the following conditions precedent have been fulfilled to the reasonable
satisfaction of the Lenders:

6



--------------------------------------------------------------------------------



 



          (a) Execution and Delivery of this Third Amendment and New
Subordinated Debentures. Each Lender shall have received (i) counterparts of
this Third Amendment duly executed by the Loan Agreement Parties and (ii) each
of the New Lenders shall have received Subordinated Debentures evidencing such
New Lender’s ratable portion of the Assigned Interests.
          (b) Acknowledgement. The Lenders shall have received counterparts of
an Acknowledgement and Agreement, substantially in the form of Exhibit A hereto,
duly executed by each of the Guarantors (other than any Loan Agreement Party)
who are (or who are required by the Loan Agreement to be) Credit Parties.
          (c) Amendment and Restatement of the Subordination Agreement. The
Credit Parties, the Senior Lenders and the Lenders shall have entered into an
amendment and restatement of the Subordination Agreement, in form and substance
satisfactory to the Lenders, and the Lenders shall have received counterparts
from the other parties thereto.
          (d) Other. The Lenders shall have received such other documents,
instruments, agreements or information as may be reasonably requested by the
Lenders.
     Section 2.02 General Conditions. All corporate and legal proceedings
relating to the transactions contemplated by this Third Amendment or in the
Acknowledgement and Agreement shall be reasonably satisfactory in form and
substance to the Lenders and their counsel, and the Lenders shall have received
copies of all corporate proceedings, which the Lenders may reasonably have
requested. The documents referred to in this Section 2.02 shall be delivered to
the Lenders no later than the Third Amendment Effective Date.
     Section 2.03 Effects of this Third Amendment.
          (a) On the Third Amendment Effective Date, the Loan Agreement will be
automatically amended to reflect the amendments thereto provided for in this
Third Amendment. On and after the Third Amendment Effective Date, the rights and
obligations of the parties hereto shall be governed by the Loan Agreement, as
amended by this Third Amendment. Once the Third Amendment Effective Date has
occurred, all references to the Loan Agreement in any document, instrument,
agreement, or writing shall be deemed to refer to the Loan Agreement as amended
by this Third Amendment. Promptly after the Third Amendment Effective Date
occurs, the Lenders shall notify the Borrowers and the Lenders of the Third
Amendment Effective Date, and such notice shall be conclusive and binding on all
parties hereto.
          (b) Other than as specifically provided herein, this Third Amendment
shall not operate as a waiver amendment of any right, power or privilege of any
Lender under the Loan Agreement or any other Subordinated Debentures Document or
of any other term or condition of the Loan Agreement or any other Subordinated
Debentures Document, nor shall the entering into of this Third Amendment
preclude any Lender from refusing to enter into any further waivers or
amendments with respect thereto. This Third Amendment is not intended by any of
the parties hereto to be interpreted as a course of dealing which would in any
way impair

7



--------------------------------------------------------------------------------



 



the rights or remedies of any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrowers other than
pursuant to the strict terms of the Loan Agreement and the other Subordinated
Debentures Documents, as amended or supplemented to date (including by means of
this Third Amendment).
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     Section 3.01 Representations and Warranties. In order to induce the Lenders
to consent to the amendments and waivers contained herein and to enter into this
Third Amendment, each of Holdings, Intermediate Holdings and the Borrower
represents and warrants as set forth below:
          (a) This Third Amendment constitutes the legal, valid and binding
obligation of each of Holdings, Intermediate Holdings and the Borrower
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
          (b) The parties signatory to the Acknowledgment and Agreement
delivered pursuant to Section 2.01(b) of this Third Amendment constitute all of
the Persons who (together with Holdings, Intermediate Holdings and the Borrower)
are or are required under the terms of the Subordinated Debentures Documents to
be Credit Parties.
          (c) The written statements and information contained in this Third
Amendment and the other documents, certificates and statements furnished to the
Lenders on or prior to the Third Amendment Effective Date by or on behalf of any
Credit Party for use in connection with the transactions contemplated by this
Third Amendment, taken as a whole, do not, as of the Third Amendment Effective
Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading.
ARTICLE IV.
MISCELLANEOUS
     Section 4.01 Headings. The various headings of this Third Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Third Amendment or any provisions hereof.
     Section 4.02 Execution in Counterparts. This Third Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement. A counterpart hereof executed and delivered by facsimile
shall be effective as an original.

8



--------------------------------------------------------------------------------



 



     Section 4.03 Successors and Assigns. This Third Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 4.04 Governing Law; Entire Agreement. THIS THIRD AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. This Third Amendment
and the other Subordinated Debentures Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
     Section 4.05 Subordinated Debentures Document Pursuant to Loan Agreement.
This Third Amendment is a Subordinated Debentures Document executed pursuant to
the Loan Agreement and shall be construed, administered and applied in
accordance with all of the terms and provisions of the Loan Agreement (and,
following the date hereof, the Loan Agreement, as amended hereby).
[Signature Pages Follow]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the signatories hereto have caused this Third Amendment
to be executed by their respective officers thereunto duly authorized as of the
day and year first above written.

              THE BORROWER   THE HILLMAN GROUP, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            HOLDINGS   THE HILLMAN COMPANIES, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
            INTERMEDIATE HOLDINGS   HILLMAN INVESTMENT COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

[Signature Page to Third Amendment to Loan Agreement]

 



--------------------------------------------------------------------------------



 



              LENDERS   AEA MEZZANINE (UNLEVERAGED) FUND LP    
 
                By: AEA MEZZANINE PARTNERS LP, its general    
 
      partner    
 
                By: AEA MEZZANINE MANAGEMENT GP LLC,    
 
      its general partner    
 
           
 
  By:        
 
  Name:  
 
Joseph D. Carrabino, Jr.    
 
  Title:   President    
 
                AEA MEZZANINE FUND II LP    
 
           
 
  By:   AEA MEZZANINE PARTNERS II LP,    
 
      its general partner    
 
           
 
  By:   AEA MEZZANINE MANAGEMENT II GP    
 
      LLC, its general partner    
 
           
 
  By:        
 
           
 
  Name:   Joseph D. Carrabino, Jr.    
 
  Title:   Managing Member    
 
                AEA MEZZANINE FUND II LLC    
 
           
 
  By:   AEA MEZZANINE PARTNERS II LP,    
 
      its managing member    
 
           
 
  By:   AEA MEZZANINE MANAGEMENT II    
 
      GP LLC, its general partner    
 
           
 
  By:        
 
           
 
  Name:   Joseph D. Carrabino, Jr.    
 
  Title:   Managing Member    

[Signature Page to Third Amendment to Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  DICK & BETSY DEVOS FOUNDATION    
 
           
 
  By:        
 
  Name:  
 
Robert H. Schierbeek    
 
  Title:   Treasurer    
 
                VANDERWEIDE FAMILY FOUNDATION    
 
           
 
  By:        
 
  Name:  
 
Robert H. Schierbeek    
 
  Title:   Treasurer    
 
                DOUGLAS & MARIA DEVOS FOUNDATION    
 
           
 
  By:        
 
  Name:  
 
Robert H. Schierbeek    
 
  Title:   Treasurer    
 
                THE JERRY & MARCIA TUBERGEN FOUNDATION    
 
           
 
  By:        
 
  Name:  
 
Robert H. Schierbeek    
 
  Title:   Treasurer    

[Signature Page to Third Amendment to Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  CONNECTICUT GENERAL LIFE INSURANCE COMPANY    
 
                By: CIGNA Investments, Inc., as agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                LIFE INSURANCE COMPANY OF NORTH AMERICA    
 
                By: CIGNA Investments, Inc., as agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[Signature Page to Third Amendment to Loan Agreement]

 



--------------------------------------------------------------------------------



 



                  GE BUSINESS FINANCIAL SERVICES INC. (formerly known as Merrill
Lynch Business Financial Services Inc.)    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

[Signature Page to Third Amendment to Loan Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
ACKNOWLEDGEMENT AND AGREEMENT
     Each Credit Party listed below hereby acknowledges that it has reviewed the
Consent, Agreement and Third Amendment to the Loan Agreement and Amendment to
Guaranty to which this Acknowledgement and Agreement is attached as an exhibit
(the “Amendment”) and hereby consents to the execution, delivery and performance
thereof by the Borrower. Each Credit Party hereby confirms its obligation under
each Subordinated Debentures Document to which it is a party and agrees that,
after giving effect to the Amendment, including the amendments to the Guaranty
contained therein, neither the modification of the Loan Agreement or any other
Subordinated Debentures Document effected pursuant to the Amendment, nor the
execution, delivery, performance or effectiveness of the Amendment or any other
Subordinated Debentures Document impairs the validity or effectiveness of any
Subordinated Debentures Document to which it is a party or by which it is
otherwise bound. Under the foregoing circumstances, the rights of the Lenders
and the ability of the Lenders to enforce the provisions of the Subordinated
Debentures Documents, have not been adversely affected in any material respect
by the modification of the Loan Agreement, the modification of any other
Subordinated Debentures Document effected pursuant to the Amendment or the
execution, delivery, performance or effectiveness of the Amendment.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Credit Party has executed this Acknowledgement and
Agreement as of the day of the Amendment.

          GUARANTORS: THE HILLMAN COMPANIES, INC.
      By:           Name:           Title:           HILLMAN INVESTMENT COMPANY
      By:           Name:           Title:           SUNSUB C, INC.
      By:           Name:           Title:           ALL POINTS INDUSTRIES, INC.
      By:           Name:           Title:        

[Signature Page To Acknowledgment And Agreement]

 